673 S.E.2d 867 (2009)
STATE of North Carolina
v.
Anderson Sheldon HAZELWOOD.
No. 492P08.
Supreme Court of North Carolina.
February 5, 2009.
M. Gordon Widenhouse, Jr., Chapel Hill, for Hazelwood.
Isaac T. Avery, III, Special Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Prior report: 187 N.C.App. 94, 652 S.E.2d 63.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd day of November 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."